             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 1 of 69 PageID #: 1




                                        FEDERAL DISTRICT COURT
                                     EASTERN DISTRICT OF NEW YORK


            MARK KIRSCHENBAUM,                                  NO.:
            Individually, and Derivatively on behalf of
            MICHIGAN LENDERS, LLC ( A NEW
            YORK LIMITED LIABILITY COMPANY)
                                                                COMPLAINT AND JURY DEMAND
                    Plaintiffs,
            vs.

            HOWARD FENSTERMAN, ABRAMS
            FENSTERMAN FENSTERMAN, EISMAN,
            FORMATO, FERRARA, WOLF &
            CARONE, LLP, PATTI PICCININNI

                    Defendants.


                                                         PARTIES

           1.      Plaintiff Mark Kirschenbaum (“Kirschenbaum”) is an individual residing in and

           domiciled in the State of New Jersey.

           2.      Derivative Plaintiff, Michigan Lenders, L.L.C. (“Michigan”) is a New York Limited

            Liability Company.

           3.      A true copy of the Limited Liability Company Operating Agreement of Michigan

           Lenders, L.L.C., dated February 23, 2018, is annexed hereto as Exhibit “A”

           4.      Kirschenbaum is a member of Michigan Lenders, L.L.C.

           5.      Defendant Howard Fensterman (“Fensterman”) is an individual residing in and domiciled

           in the State of New York, an attorney at law of the State of New York and is a member of and

           the Manager of Michigan Lenders.




BE:11071596.1/KIR072-278219
             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 2 of 69 PageID #: 2




           6.      Defendant Abrams Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone,

           LLP (”Abrams, Fensterman“), is a New York Limited Liability Partnership, and a law firm doing

           business in Lake Success and other locations in the State of New York.

           7.      Defendant Howard Fensterman is an, employee and Partner of Defendant Abrams,

           Fensterman.

           8.      Defendant Patti Piccininni (“Piccininni”) is an individual residing in and domiciled in the

           State of New York, an attorney at law of the state of New York and is an employee and Partner

           of Defendant Abrams Fensterman.

           9.      Defendant Abrams Fensterman are the attorneys for Michigan and, upon information and

           belief, formed that entity and raised the capital for that entity.

                                             JURISDICTION AND VENUE

           10.     The court has jurisdiction over the matter pursuant to 28 USC 1332 inasmuch as the

           plaintiff and defendants are of Diverse Citizenship and the matter in controversy exceeds

           $75,000 exclusive of interest, attorneys’ fees and costs.

           11.     Venue is proper in this Judicial District pursuant to 28 USC 1391 inasmuch as the actions

           of the defendants giving rise to plaintiffs’ complaint took place within this Judicial District.

                                                   COUNT ONE

           12.     Plaintiffs repeat each of the foregoing allegations as if more specifically set forth herein.

           13.     Kirschenbaum and all other members of Michigan have contributed capital to it, totaling

           $1,903,000. Of that total, Kirschenbaum has contributed $150,000 on or about March 9, 2018.

           14.     Kirschenbaum and all other members of Michigan. are entitled to be paid 13% of their

           Capital contributions to Michigan per month, for a minimum of seven (7) months and a




                                                             -2-
BE:11071596.1/KIR072-278219
             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 3 of 69 PageID #: 3




           maximum of forty eight (48) months under Section 4.3 of Michigan’s Operating Agreement and,

           after cessation of payment of those monthly payments, a return of their capital contributions.

           15.     Section 4.3 of Michigan’s Operating Agreement states as follows:


                   4.3 Cumulative Preferred Allocations. The Company shall distribute to each
                  Member the following amounts in accordance with this Section 4.3: (i) an amount equal
                  to 13% of such Members capital contribution, payable monthly, for a total of 48 months;
                  and (ii) one payment in an amount equal to such Member's capital contribution.
                  Notwithstanding the foregoing, the Company may, in its sole discretion, prepay on or
                  after the 7th monthly payment as provided in subsection (i) above, all or a portion of the
                  Members' outstanding capital contributions. Upon payment in full by the Company of the
                  Members' outstanding capital contributions, all payment obligations of the Company to
                  the Members set forth in this Section 4.3 shall immediately cease. If a portion, but not all,
                  of the Members' outstanding capital contributions are repaid the above referenced
                  payments will be reduced by the commensurate percentage of any such capital
                  contributions returned. Any Company decision regarding any monetary default by the
                  Company of any of the provisions contained in the Section 4.3, which default remains
                  unsatisfied after 30 days of when payment is due, shall be decided by a majority of the
                  Company's Percentage Interests.


           16.     Kirschenbaum has not received any payments, pursuant to section 4.3 from Michigan for

           the past four (4) months. Further, he has not received a return of his capital contribution.

           17.     On Information and Belief, none of the other members of Michigan have received any

           payments pursuant to section 4.3 from Michigan for the past four (4) months nor have they

           received a return of their capital contributions.

           18.     Kirschenbaum has asked Fensterman, Michigan’s Manager, when he will receive his

           overdue monthly payments and/or a return of his capital contribution pursuant to section 4.3 of

           Michigan’s operating agreement. However, Fensterman has responded, that Michigan will have

           to sue Champion Care Holdings, MI, LLC (“Champion”) (an entity in which Fensterman is also

           a member and manager) to whom Michigan lent $453,000, pursuant to a March 13, 2018 note, to

           get the money to pay Kirschenbaum’s monthly distribution and/or a return of his capital

           investment in Michigan.

                                                               -3-
BE:11071596.1/KIR072-278219
             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 4 of 69 PageID #: 4




           19.     The $453,000 Loan from Michigan to Champion is 100% guaranteed, pursuant to a

           separate guarantee—Fensterman personally guaranteeing 25% of Champion’s repayment of that

           loan.

           20.     Fensterman, is not only a manager and also a member of both Michigan and Champion,

           but a 25% Guarantor of Champion’s re-payment of Michigan’s loan to Champion and that the

           loan is secured by Champion’s assets under a separate Pledge and Security Agreement and

           Fensterman, is part owner of those assets.

           21.     Kirschenbaum has requested, in writing, of Michigan and Fensterman, that Fensterman

           be required to pay his overdue and future distributions pursuant to section 403 and/or return his

           capital investment in Michigan pursuant to section 4.3 of the Michigan operating agreement,

           cause Michigan, to enforce the Guarantees on the Champion Loan (including his own personal

           guarantee), that Fensterman be required take all necessary actions and to confirm that Michigan

           has done everything necessary to perfect and protect its security interest in the Champion assets

           (in which he is part owner) that secure payment of its loan from Michigan

           22.     Kirschenbaum has also requested, in writing, of Michigan and Fensterman, that

           Fensterman be made to account for approximately $1,450,000 in capital (of the total $1,903,000

           raised from the Michigan members), over and above the $453,000 lent by Michigan to Champion

           and that he cause Michigan to pay his outstanding monthly distributions and future monthly

           distributions and/or return his capital contribution pursuant to section 4.3 of Michigan’s

           operating agreement.

           23.     Fensterman has failed to respond on behalf of himself and/or Michigan, to any of several

           of these requests from Kirschenbaum, constituting a refusal of Michigan to act on

           Kirschenbaum’s requests.



                                                         -4-
BE:11071596.1/KIR072-278219
             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 5 of 69 PageID #: 5




           24.     Further, by reason of the foregoing, Fensterman has breached his fiduciary duties to

          Michigan, Kirschenbaum and the other members of Michigan, has engaged in acts of self-interest,

          self-dealing, has acted in bad faith, has engaged in impermissible conflicts of interest and has

          otherwise breached his contract with Michigan under the Operating Agreement to act as its

          Manager.

           25.     As a result of the foregoing, Michigan, its members and Kirschenbaum have suffered

          damages.

           26.     By reason of the foregoing, Kirschenbaum is entitled to proceed derivatively on behalf of

           Michigan Lenders, LLC for an accounting, to require Fensterman to perfect and protect

           Michigan’s security interests under the Pledge and Security Agreement with Champion, to

           enforce the Guarantees of payment by Champion for repayment of the Michigan Loan (including

           but not limited to the 25% of that loan that Fensterman personally guaranteed), requiring

           Fensterman to pay to Michigan the 25% of that loan pursuant to his personal guarantee, for a

           forfeiture of any management fees collected by or due Fensterman and to enforce

           Kirschenbaum’s rights, individually, to his right to payment of all overdue and future monthly

           distributions under section 4.3 of Michigan’s Operating Agreement and to return

           Kirschenbaum’s capital investment to him pursuant to section 4.3 of the Michigan Operating

           Agreement.

                   WHEREFORE, plaintiffs Mark Kirschenbaum, individually and derivatively on

           behalf of Michigan Lenders, LLC demands judgement in their favor and against defendant

           Howard Fensterman for the following relief:

                   a) Compelling defendant Howard Fensterman to cause Michigan Lenders LLC to either

           pay all overdue monthly distributions and resume making all monthly distributions to the



                                                         -5-
BE:11071596.1/KIR072-278219
             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 6 of 69 PageID #: 6




           members of Michigan and/or to return to all members of Michigan their capital contribution as

           required by section 4.3 of the Michigan Operating Agreement;

                   b) Compelling defendant Howard Fensterman to render a full and complete accounting

           together which such damages as may be disclosed by said accounting;

                   c) For recoupment of all management fees paid by Michigan to Fensterman;

                   d) For a surcharge upon and/or an adjustment of Fensterman’s capital account with

           Michigan;

                   e) Interest;

                   f) Attorneys’ fees, costs of suit;

                   g) In alternative to the relief sought in section (a) supra, judgment compelling Howard

           Fensterman, at his own expense, to serve on Behalf of Michigan Lenders, LLC, a notice of

           default upon Champion Care Holdings, M.I. L.L.C. with respect to its obligations under the

           March 13, 2018 note, declaring the full amount of unpaid principal and interest immediately due

           and payable, placing a lien on all collateral specified under the pledge and security agreement,

           and immediately enforcing the personal guarantees of all guarantors of Champion’s Note to

           Michigan (including his own) and requiring Fensterman, on behalf of Michigan, at his own

           expense, to seek judgment against Champion Care Holdings, M.I. L.L.C. with respect to its

           obligations under the March 13, 2018 note, declaring the full amount of unpaid principal and

           interest immediately due and payable and for attorneys’ fees and costs of suit, compelling

           defendant Howard Fensterman to cause Michigan Lenders LLC to either pay all overdue

           monthly distributions and resume making all monthly distributions to the members of Michigan

           and/or to return to all members of Michigan their capital contribution as required by section 4.3

           of the Michigan Operating Agreement; and



                                                         -6-
BE:11071596.1/KIR072-278219
             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 7 of 69 PageID #: 7




                    (h) For such other and further relief as the court may deem equitable and appropriate.

                                                        COUNT TWO

           1.      Plaintiffs repeat each of the foregoing allegations as if more specifically set forth herein.

           2.      During the several weeks before about March 9, 2018, in order to induce Kirschenbaum

           to invest in Michigan, Defendant Howard Fensterman and Defendant Patti Piccininni each made

           material misrepresentations to Kirschenbaum, prior to Kirschenbaum’s investment in Michigan,

           falsely stating that Kirschenbaum’s investment in Michigan was “guaranteed”.

           3.      By further material misrepresentation, neither Fensterman or Piccininni advised

           Kirschenbaum at the time (although they were required to) that although a planned loan by

           Michigan (after Kirschenbaum contributed capital to Michigan and became a member) to another

           entity (Champion) was to an entity in which Fensterman held a financial interest as a result of

           being a member and manager of that entity:

           4.      By further material misrepresentation, at that time, neither Fensterman or Piccininni

           advised Kirschenbaum at that time (although they were required to), that the planned loan from

           Michigan to Champion would be personally guaranteed, in part, by Fensterman.

           5.      By further material misrepresentation, neither Fensterman or Piccininni advised

           Kirschenbaum at that time (although they were required to), that the assets of the borrower,

           Champion, would be the subject of a Pledge and Security Agreement that covered assets partially

           owned by Fensterman.

           6.      By further material misrepresentation, at that time, neither Fensterman or Piccininni

           advised Kirschenbaum (although they were required to) that the “guarantee” of Kirschenbaum’s

           capital investment in and monthly distributions from Michigan would be substantially impaired




                                                            -7-
BE:11071596.1/KIR072-278219
             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 8 of 69 PageID #: 8




           by reason of Fensterman’s conflict of interest and self-dealing in connection with the planned

           loan to Champion, if and when Champion defaulted on the loan.

           7.      By further material misrepresentation, at that time, neither Fensterman or Piccininni

           advised Kirschenbaum (although they were required to) that as a result of his conflict of interest

           and self-dealing, Fensterman would later refuse to cause Michigan to exercise Michigan’s right

           to enforce that guarantee nor exercise Michigan’s right to enforce its rights under the Pledge and

           Security Agreement or exercise its rights under the note from the borrower if and when

           Champion defaulted on the loan.

           8.      The foregoing affirmative material misrepresentations to Kirschenbaum as well as the

           misrepresentations by silence by Fensterman and Piccininni as well as their failure to disclose to

           him, things that they had an obligation to disclose, as aforesaid, were made to induce reliance on

           the part of Kirschenbaum to invest capital in Michigan and were knowingly and/or negligently

           false when made.

           9.      Kirschenbaum reasonably relied on Fensterman’s and Piccininni’s affirmative

           misrepresentations and misrepresentations by silence as aforesaid, by investing $150,000 in

           Michigan to become a member.

           10.     As a result of the foregoing, Kirschenbaum suffered and continues to suffer damages

           proximately caused by the affirmative misrepresentations and misrepresentations by silence of

           the defendants as aforesaid.

           11.     The misrepresentations of Fensterman and Piccininni as aforesaid, both affirmative and

           by silence, were gross, willful wanton intentional, malicious and morally culpable. Alternatively,

           the representations as aforesaid were negligently made.




                                                         -8-
BE:11071596.1/KIR072-278219
             Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 9 of 69 PageID #: 9




           12.     The affirmative misrepresentations and misrepresentations by silence of Fensterman and

           Piccininni as aforesaid were made within the scope of their employment with Abrams

           Fensterman, and in their capacity as employees and partners of defendant Abrams Fensterman

           and they made those misrepresentations and kept silent both to further the financial interests of

           their client, Michigan, of Abrams Fensterman the conflicts of interest and self-dealing of

           Fensterman, as well as their own personal financial interests.

           13.     At all times herein mentioned, Fensterman, Piccininni and Abrams Fensterman had a

           duty to Kirschenbaum, to exercise the ordinary reasonable skill and knowledge commonly

           possessed by members of the legal profession, which they breached, including a duty of

           reasonable care not to make intentional or negligent affirmative misrepresentations and engage in

           fraudulent silence and to commit fraud in order to further the financial interests of clients, of

           non-clients, of Abrams Fensterman and/or of themselves.

           14.     The forgoing, aside from and in addition to legal malpractice, constitutes a violation of

           New York Judiciary Law 487.

           15.     Further, Fensterman, Piccininni and Abrams Fensterman have committed legal

           malpractice, by failing to exercise the ordinary reasonable skill and knowledge commonly

           possessed by members of the legal profession, in breaching a duty owed to Kirschenbaum, from

           whom they solicited capital contributions for Michigan and owed to Michigan and negligently

           failed to supervise and permitted Fensterman and Piccininni commit fraud, to permit Fensterman

           and/or Piccininni to breach their duties to Michigan and, Kirschenbaum by engaging in acts of

           fraud, self-interest, self-dealing, acting in bad faith, engaging in impermissible conflicts of

           interest and to keep Fensterman from breaching his contract with Michigan under the Operating

           Agreement to act as its Manager.



                                                          -9-
BE:11071596.1/KIR072-278219
           Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 10 of 69 PageID #: 10




           16.     Further, Fensterman, Piccininni and Abrams Fensterman have committed legal

           malpractice, by failing to exercise the ordinary reasonable skill and knowledge commonly

           possessed by members of the legal profession, in breaching a duty owed to Michigan and its

           members, from whom they solicited capital contributions and negligently failed to supervise and

           permitted Fensterman and Piccininni to commit fraud, and to permit Fensterman and/or

           Piccininni to breach their duties to Michigan and its members, by permitting and by failing to

           supervise Fensterman so as to prevent him from engaging in acts of fraud, self-interest, self-

           dealing, acting in bad faith, engaging in impermissible conflicts of interest and breaching his

           contract with Michigan under the Operating Agreement to act as its Manager.

           17.     The acts of defendants as aforesaid were willful, wanton, reckless and evinced a high

           degree of moral turpitude and demonstrated wanton dishonesty.

           18.     As a result of the foregoing, Kirshenbaum, Michigan and the other members of Michigan

           have suffered and continue to suffer damages which were proximately caused by the legal

           malpractice of defendants as aforesaid.

           19.     As a result of the foregoing, Abrams Fensterman is liable in its own right and vicariously

           liable for the acts of Fensterman and Piccininni and Fensterman and Piccininni who are

           individually liable as well.

                   WHEREFORE, plaintiff Mark Kirschenbaum, individually and derivatively on

           behalf of Michigan Lenders, LLC, demands judgement in their favor, and against

           defendants Abrams Fensterman, Howard Fensterman and Patti Piccininni, jointly and

           individually, for the following relief:

                   a) Compensatory and Punitive Damages;

                   b) Treble Damages pursuant to New York Judiciary Law, section 487;



                                                         - 10 -
BE:11071596.1/KIR072-278219
           Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 11 of 69 PageID #: 11




                   c) Interest;

                   d) Attorneys’ fees, costs of suit;

                   e) For such other and further relief as the court may deem equitable and appropriate.

                                               JURY DEMAND

                                  Plaintiffs request a jury on all issues so triable.


                                                                    By: /s/ David J. Klein, Esq.___

                                                                        David J. Klein, Esq. (DJK9675)
                                                                        dklein@bracheichler.com
                                                                        BRACH EICHLER L.L.C.
                                                                        101 Eisenhower Parkway
                                                                        Roseland, New Jersey 07068-1067
                                                                        (973) 228-5700
                                                                        Attorneys for Plaintiffs Mark
                                                                        Kirschenbaum, Individually and
                                                                        Derivatively on behalf of Michigan
                                                                        Lenders, LLC


           DATED: July 1, 2020




                                                           - 11 -
BE:11071596.1/KIR072-278219
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 12 of 69 PageID #: 12




                            EXHIBIT A
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 13 of 69 PageID #: 13
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 14 of 69 PageID #: 14
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 15 of 69 PageID #: 15
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 16 of 69 PageID #: 16
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 17 of 69 PageID #: 17
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 18 of 69 PageID #: 18
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 19 of 69 PageID #: 19
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 20 of 69 PageID #: 20
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 21 of 69 PageID #: 21
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 22 of 69 PageID #: 22
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 23 of 69 PageID #: 23
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 24 of 69 PageID #: 24
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 25 of 69 PageID #: 25
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 26 of 69 PageID #: 26
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 27 of 69 PageID #: 27
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 28 of 69 PageID #: 28
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 29 of 69 PageID #: 29
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 30 of 69 PageID #: 30
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 31 of 69 PageID #: 31
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 32 of 69 PageID #: 32
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 33 of 69 PageID #: 33
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 34 of 69 PageID #: 34
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 35 of 69 PageID #: 35
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 36 of 69 PageID #: 36
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 37 of 69 PageID #: 37
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 38 of 69 PageID #: 38
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 39 of 69 PageID #: 39
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 40 of 69 PageID #: 40
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 41 of 69 PageID #: 41
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 42 of 69 PageID #: 42
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 43 of 69 PageID #: 43
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 44 of 69 PageID #: 44
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 45 of 69 PageID #: 45
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 46 of 69 PageID #: 46
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 47 of 69 PageID #: 47
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 48 of 69 PageID #: 48
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 49 of 69 PageID #: 49
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 50 of 69 PageID #: 50
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 51 of 69 PageID #: 51
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 52 of 69 PageID #: 52
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 53 of 69 PageID #: 53
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 54 of 69 PageID #: 54
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 55 of 69 PageID #: 55
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 56 of 69 PageID #: 56
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 57 of 69 PageID #: 57
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 58 of 69 PageID #: 58
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 59 of 69 PageID #: 59
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 60 of 69 PageID #: 60
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 61 of 69 PageID #: 61
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 62 of 69 PageID #: 62
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 63 of 69 PageID #: 63
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 64 of 69 PageID #: 64
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 65 of 69 PageID #: 65
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 66 of 69 PageID #: 66
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 67 of 69 PageID #: 67
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 68 of 69 PageID #: 68
Case 2:20-cv-02934-JS-ST Document 1 Filed 07/02/20 Page 69 of 69 PageID #: 69
